                    Case 19-80959               Doc 1        Filed 04/22/19 Entered 04/22/19 11:08:05                              Desc Main
                                                               Document     Page 1 of 56
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Michael
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        R.
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Birt
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-0950
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                    Case 19-80959           Doc 1         Filed 04/22/19 Entered 04/22/19 11:08:05                             Desc Main
                                                            Document     Page 2 of 56
Debtor 1   Michael R. Birt                                                                            Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 7104 S. Oak Grove Road
                                 Harvard, IL 60033
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 McHenry
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                    Case 19-80959            Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                               Desc Main
                                                              Document     Page 3 of 56
Debtor 1    Michael R. Birt                                                                               Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                    Case 19-80959            Doc 1        Filed 04/22/19 Entered 04/22/19 11:08:05                                  Desc Main
                                                            Document     Page 4 of 56
Debtor 1    Michael R. Birt                                                                                Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                    Case 19-80959              Doc 1        Filed 04/22/19 Entered 04/22/19 11:08:05                            Desc Main
                                                              Document     Page 5 of 56
Debtor 1    Michael R. Birt                                                                            Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                    Case 19-80959           Doc 1        Filed 04/22/19 Entered 04/22/19 11:08:05                                    Desc Main
                                                           Document     Page 6 of 56
Debtor 1    Michael R. Birt                                                                               Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Michael R. Birt
                                 Michael R. Birt                                                   Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     April 22, 2019                                    Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                    Case 19-80959              Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                             Desc Main
                                                                Document     Page 7 of 56
Debtor 1   Michael R. Birt                                                                                Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Rebecca Lamm                                                   Date         April 22, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Rebecca Lamm
                                Printed name

                                Franks Gerkin & McKenna PC
                                Firm name

                                19333 E Grant Hwy
                                P.O. Box 5
                                Marengo, IL 60152
                                Number, Street, City, State & ZIP Code

                                Contact phone     (815) 923-2107                             Email address         rlamm@fgmlaw.com
                                6300284 IL
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                       Case 19-80959                  Doc 1            Filed 04/22/19 Entered 04/22/19 11:08:05                                                  Desc Main
                                                                         Document     Page 8 of 56
 Fill in this information to identify your case:

 Debtor 1                   Michael R. Birt
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                                        Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $                     0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $               9,240.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $               9,240.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $             14,212.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $             11,000.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $             69,779.03


                                                                                                                                     Your total liabilities $                 94,991.03


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $               4,916.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $               4,458.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                      Desc Main
                                                                   Document     Page 9 of 56
 Debtor 1      Michael R. Birt                                                            Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       7,788.38


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $            11,000.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $             6,826.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             17,826.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                       Case 19-80959              Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                       Desc Main
                                                                  Document     Page 10 of 56
 Fill in this information to identify your case and this filing:

 Debtor 1                   Michael R. Birt
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number                                                                                                                                                Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:        Toyota                                 Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:       Camry                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:        2012                                         Debtor 2 only                                            Current value of the     Current value of the
           Approximate mileage:              115,000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
           Other information:                                        At least one of the debtors and another


                                                                     Check if this is community property                                $6,000.00                  $6,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $6,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
       No
Official Form 106A/B                                           Schedule A/B: Property                                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                     Desc Main
                                                                  Document     Page 11 of 56
 Debtor 1       Michael R. Birt                                                                     Case number (if known)

        Yes. Describe.....

                                    Normal complement of household goods and furnishings                                                         $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TV, computer, printer/fax machine and cell phone                                                               $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Golf clubs                                                                                                     $100.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing and shoes                                                                                             $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    1 Dog, 1 Cat                                                                                                   $100.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $1,900.00



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                   Case 19-80959                             Doc 1               Filed 04/22/19 Entered 04/22/19 11:08:05                                    Desc Main
                                                                                  Document     Page 12 of 56
 Debtor 1          Michael R. Birt                                                                                                  Case number (if known)

 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                   Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking Account                        Chase Bank                                                                $1,200.00



                                              17.2.       Savings Account                         Chase Bank                                                                  $140.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............              Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
Official Form 106A/B                                                                       Schedule A/B: Property                                                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                       Desc Main
                                                                  Document     Page 13 of 56
 Debtor 1       Michael R. Birt                                                                        Case number (if known)

        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Term Life Insurance Policy
                                         State Farm Life Insurance Company
                                         Debtor is the owner of the policy and the
                                         insured
                                         No cash/surrender value
                                         Face value of $150,000.00                            Debtor's Ex-Spouse                                        $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........


Official Form 106A/B                                                 Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                   Case 19-80959                         Doc 1            Filed 04/22/19 Entered 04/22/19 11:08:05                                               Desc Main
                                                                           Document     Page 14 of 56
 Debtor 1         Michael R. Birt                                                                                                       Case number (if known)

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $1,340.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                     $0.00
 56. Part 2: Total vehicles, line 5                                                                             $6,000.00
 57. Part 3: Total personal and household items, line 15                                                        $1,900.00
 58. Part 4: Total financial assets, line 36                                                                    $1,340.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $9,240.00             Copy personal property total           $9,240.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $9,240.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                       Case 19-80959              Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                             Desc Main
                                                                  Document     Page 15 of 56
 Fill in this information to identify your case:

 Debtor 1                  Michael R. Birt
                           First Name                       Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Normal complement of household                                  $1,000.00                                  $1,000.00     735 ILCS 5/12-1001(b)
      goods and furnishings
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      TV, computer, printer/fax machine and                               $500.00                                  $500.00     735 ILCS 5/12-1001(b)
      cell phone
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Golf clubs                                                          $100.00                                  $100.00     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothing and shoes                                                  $200.00                                  $200.00     735 ILCS 5/12-1001(a)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      1 Dog, 1 Cat                                                        $100.00                                  $100.00     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                Desc Main
                                                                  Document     Page 16 of 56
 Debtor 1    Michael R. Birt                                                                             Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking Account: Chase Bank                                     $1,200.00                                  $1,200.00        735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings Account: Chase Bank                                         $140.00                                   $140.00        735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                       Case 19-80959              Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                         Desc Main
                                                                  Document     Page 17 of 56
 Fill in this information to identify your case:

 Debtor 1                   Michael R. Birt
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                              Column A                Column B                    Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As     Amount of claim         Value of collateral         Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                    Do not deduct the       that supports this          portion
                                                                                                              value of collateral.    claim                       If any
 2.1     Toyota Financial Services                Describe the property that secures the claim:                   $14,212.00                   $6,000.00              $8,212.00
         Creditor's Name                          2012 Toyota Camry 115,000 miles
         Attn: Bankruptcy
         Department
                                                  As of the date you file, the claim is: Check all that
         PO Box 8026                              apply.
         Cedar Rapids, IA 52409                       Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 Opened
 Date debt was incurred          06/17                     Last 4 digits of account number        0001



   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $14,212.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $14,212.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.1
          Toyota Financial Services
          PO Box 5855                                                                              Last 4 digits of account number   3129
          Carol Stream, IL 60197




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                             page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                       Case 19-80959              Doc 1           Filed 04/22/19 Entered 04/22/19 11:08:05                                            Desc Main
                                                                   Document     Page 18 of 56
 Fill in this information to identify your case:

 Debtor 1                     Michael R. Birt
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          Stacie L. Moseley                                      Last 4 digits of account number                        $11,000.00             $11,000.00                    $0.00
              Priority Creditor's Name
              216 White Oak Street                                   When was the debt incurred?
              Hampshire, IL 60140
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Ongoing child support and arrearage. Debtor pays
                                                                                         $40.00 per week toward arrearage.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              39221                                                Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                       Desc Main
                                                                  Document     Page 19 of 56
 Debtor 1 Michael R. Birt                                                                                Case number (if known)

 4.1      Avant                                                      Last 4 digits of account number       1731                                               $825.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 11/16
          PO Box 9183380
          Chicago, IL 60691
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured Loan


 4.2      Capital One                                                Last 4 digits of account number       5848                                               $653.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 10/14
          PO Box 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Egan & Alaily LLC                                          Last 4 digits of account number       7030                                           $55,684.22
          Nonpriority Creditor's Name
          321 North Clark Street, Suite 1430                         When was the debt incurred?
          Chicago, IL 60654
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection for BMO Harris Bank, N.A. for
                                                                                         unsecured junior mortgage deficiency
              Yes                                                       Other. Specify   remaining after 2018 foreclosure.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                       Desc Main
                                                                  Document     Page 20 of 56
 Debtor 1 Michael R. Birt                                                                                Case number (if known)

 4.4      McCalla Raymer Leibert Pierce, LLC                         Last 4 digits of account number       7988                                                   $0.00
          Nonpriority Creditor's Name
          1 N. Dearborn Street, Suite 1200                           When was the debt incurred?           2018
          Chicago, IL 60602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Foreclosure Attorney for U.S. Bank, N.A.


 4.5      OneMain Financial                                          Last 4 digits of account number       7160                                             $5,627.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 06/17
          601 Nw 2nd Street
          Evansville, IN 47708
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured Loan


 4.6      OSLA/Dept of Ed                                            Last 4 digits of account number       1774                                             $3,326.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 06/18 Last Active
          PO Box 18475                                               When was the debt incurred?           3/31/19
          Oklahoma City, OK 73154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                         Desc Main
                                                                  Document     Page 21 of 56
 Debtor 1 Michael R. Birt                                                                                Case number (if known)

 4.7       OSLA/Dept of Ed                                           Last 4 digits of account number       1674                                                     $3,500.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                Opened 06/18 Last Active
           PO Box 18475                                              When was the debt incurred?           3/31/19
           Oklahoma City, OK 73154
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loan
 4.8       The Swiss Colony                                          Last 4 digits of account number       084A                                                       $163.81
           Nonpriority Creditor's Name
           652 8th Street                                            When was the debt incurred?
           Monroe, WI 53566
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 6492                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Carol Stream, IL 60197
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 OneMain Financial                                             Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 342 W. Chrysler Drive                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Belvidere, IL 61008-6001
                                                               Last 4 digits of account number                    7160

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                     11,000.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                Desc Main
                                                                  Document     Page 22 of 56
 Debtor 1 Michael R. Birt                                                                               Case number (if known)

                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                11,000.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                 6,826.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                62,953.03

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                69,779.03




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                       Case 19-80959               Doc 1           Filed 04/22/19 Entered 04/22/19 11:08:05                         Desc Main
                                                                    Document     Page 23 of 56
 Fill in this information to identify your case:

 Debtor 1                  Michael R. Birt
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 19-80959                 Doc 1            Filed 04/22/19 Entered 04/22/19 11:08:05              Desc Main
                                                                       Document     Page 24 of 56
 Fill in this information to identify your case:

 Debtor 1                   Michael R. Birt
                            First Name                            Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                      Case 19-80959         Doc 1         Filed 04/22/19 Entered 04/22/19 11:08:05                             Desc Main
                                                           Document     Page 25 of 56


Fill in this information to identify your case:

Debtor 1                      Michael R. Birt

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Parts and Service Consultant               Lab Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Barrington Motor Sales RV                  DOD Technologies, Inc.

       Occupation may include student        Employer's address
                                                                   1201 W. Lake Street                        675 Industrial Drive
       or homemaker, if it applies.
                                                                   Bartlett, IL 60103                         Cary, IL 60013

                                             How long employed there?         8 years                                  2 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        4,265.00       $         3,524.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,265.00             $   3,524.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
              Case 19-80959             Doc 1        Filed 04/22/19 Entered 04/22/19 11:08:05                                  Desc Main
                                                      Document     Page 26 of 56

Debtor 1   Michael R. Birt                                                                       Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,265.00       $         3,524.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        736.00       $           665.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $             0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $             0.00
     5e.    Insurance                                                                     5e.        $        345.00       $             0.00
     5f.    Domestic support obligations                                                  5f.        $      1,127.00       $             0.00
     5g.    Union dues                                                                    5g.        $          0.00       $             0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          2,208.00       $           665.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,057.00       $        2,859.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,057.00 + $       2,859.00 = $            4,916.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           4,916.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
              Case 19-80959                Doc 1         Filed 04/22/19 Entered 04/22/19 11:08:05                                     Desc Main
                                                          Document     Page 27 of 56


Fill in this information to identify your case:

Debtor 1                 Michael R. Birt                                                                   Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:    NORTHERN DISTRICT OF ILLINOIS                                             MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s      Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age              live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             11                   Yes
                                                                                                                                             No
                                                                                   Son                                  14                   Yes
                                                                                                                                             No
                                                                                   Daughter                             19                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              200.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            200.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
            Case 19-80959                  Doc 1         Filed 04/22/19 Entered 04/22/19 11:08:05                                      Desc Main
                                                          Document     Page 28 of 56

Debtor 1     Michael R. Birt                                                                           Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               200.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                35.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               325.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               800.00
8.    Childcare and children’s education costs                                                                8.   $                                25.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                               125.00
10.   Personal care products and services                                                                    10.   $                                75.00
11.   Medical and dental expenses                                                                            11.   $                               100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 650.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                 150.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a. $                                   40.00
      15b. Health insurance                                                                                15b. $                                    0.00
      15c. Vehicle insurance                                                                               15c. $                                  135.00
      15d. Other insurance. Specify: Medical Insurance Premium Reimbursement to
                                   Ex-Spouse                                             15d. $                                                    230.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                               16. $                                                      0.00
17. Installment or lease payments:
    17a. Car payments for Vehicle 1                                                      17a. $                                                    328.00
    17b. Car payments for Vehicle 2                                                      17b. $                                                      0.00
    17c. Other. Specify: Spouse's Credit Card Payments                                   17c. $                                                    600.00
    17d. Other. Specify:                                                                 17d. $                                                      0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                      0.00
    20b. Real estate taxes                                                               20b. $                                                      0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                      0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                      0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                      0.00
21. Other: Specify:    Pet Care                                                            21. +$                                                  100.00
    Health Club Membership                                                                      +$                                                  40.00
    Spouse's Immigration Fees                                                                   +$                                                  50.00
    Special Occasion/Gifts                                                                      +$                                                  50.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,458.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,458.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,916.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,458.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 458.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                       Case 19-80959              Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                         Desc Main
                                                                  Document     Page 29 of 56




 Fill in this information to identify your case:

 Debtor 1                    Michael R. Birt
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Michael R. Birt                                                       X
              Michael R. Birt                                                           Signature of Debtor 2
              Signature of Debtor 1

              Date       April 22, 2019                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                       Case 19-80959              Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                  Desc Main
                                                                  Document     Page 30 of 56


 Fill in this information to identify your case:

 Debtor 1                  Michael R. Birt
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $14,583.47            Wages, commissions,                $13,169.39
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                   Desc Main
                                                                  Document     Page 31 of 56
 Debtor 1      Michael R. Birt                                                                             Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income                  Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.              (before deductions
                                                                                    exclusions)                                                       and exclusions)

 For last calendar year:                              Wages, commissions,                       $47,964.00            Wages, commissions,                   $41,482.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $72,652.00           Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income                  Gross income
                                                   Describe below.                  each source                    Describe below.                    (before deductions
                                                                                    (before deductions and                                            and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Toyota Financial Services                                 1/20/19-4/20/19                  $984.00          $14,212.00              Mortgage
       Attn: Bankruptcy Department                                                                                                         Car
       PO Box 8026
                                                                                                                                           Credit Card
       Cedar Rapids, IA 52409
                                                                                                                                           Loan Repayment
                                                                                                                                           Suppliers or vendors
                                                                                                                                           Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                Desc Main
                                                                  Document     Page 32 of 56
 Debtor 1      Michael R. Birt                                                                             Case number (if known)



       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       OneMain Financial                                         1/22/19-4/22/19                  $825.00            $5,627.00         Mortgage
       Attn: Bankruptcy                                                                                                                Car
       601 Nw 2nd Street                                                                                                               Credit Card
       Evansville, IN 47708
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       BMO Harris Bank NA vs. Michael R.                         Civil                      McHenry County Circuit Clerk                Pending
       Birt                                                                                 2200 N. Seminary                            On appeal
       18 LA 257                                                                            Woodstock, IL 60098
                                                                                                                                        Concluded


       U.S. Bank National Association vs.                        Foreclosure                McHenry County Circuit Clerk                Pending
       Michael R. Birt, et al                                                               2200 N. Seminary                            On appeal
       15 CH 560                                                                            Woodstock, IL 60098
                                                                                                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                   Desc Main
                                                                  Document     Page 33 of 56
 Debtor 1      Michael R. Birt                                                                             Case number (if known)



       Creditor Name and Address                                 Describe the Property                                        Date                      Value of the
                                                                                                                                                           property
                                                                 Explain what happened
       US Bank Home Mortgage                                     608 Alida Drive Cary, IL 60013                               11/8/2018              $150,000.00
       4801 Frederica Street
       Owensboro, KY 42301                                           Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was              Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                            lost
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                 Desc Main
                                                                  Document     Page 34 of 56
 Debtor 1      Michael R. Birt                                                                             Case number (if known)



 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Franks Gerkin & McKenna, P.C.                                 Attorney's fees - $1,200.00                              4/17/2019                 $1,575.00
       PO Box 5                                                      Filing fee - $335.00
       Marengo, IL 60152                                             Credit report fee - $40.00
       www.fgmlaw.com


       Credit Counseling Service                                     $25.00 for credit counseling certificate.                4/12/2019                     $25.00



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                                 Desc Main
                                                                  Document     Page 35 of 56
 Debtor 1      Michael R. Birt                                                                                  Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                             have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 19-80959                       Doc 1       Filed 04/22/19 Entered 04/22/19 11:08:05                              Desc Main
                                                                  Document     Page 36 of 56
 Debtor 1      Michael R. Birt                                                                             Case number (if known)



26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                       Nature of the case                    Status of the
        Case Number                                                  Name                                                                        case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Michael R. Birt
 Michael R. Birt                                                         Signature of Debtor 2
 Signature of Debtor 1

 Date      April 22, 2019                                                Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 19-80959              Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                    Desc Main
                                                                  Document     Page 37 of 56

 Fill in this information to identify your case:

 Debtor 1                   Michael R. Birt
                            First Name                      Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's          Toyota Financial Services                           Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of         2012 Toyota Camry 115,000 miles                  Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                      Desc Main
                                                                  Document     Page 38 of 56

 Debtor 1      Michael R. Birt                                                                       Case number (if known)


 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Michael R. Birt                                                          X
       Michael R. Birt                                                                  Signature of Debtor 2
       Signature of Debtor 1

       Date        April 22, 2019                                                   Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                  Desc Main
                                                                  Document     Page 39 of 56

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                    Desc Main
                                                                  Document     Page 40 of 56


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                    Desc Main
                                                                  Document     Page 41 of 56
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                 Desc Main
                                                                  Document     Page 42 of 56
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                       Desc Main
                                                                  Document     Page 43 of 56
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re       Michael R. Birt                                                                                  Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,200.00
             Prior to the filing of this statement I have received                                        $                     1,200.00
             Balance Due                                                                                  $                        0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Preparation and filing of reaffirmation agreements and applications as needed.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, or any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 22, 2019                                                              /s/ Rebecca Lamm
     Date                                                                        Rebecca Lamm
                                                                                 Signature of Attorney
                                                                                 Franks Gerkin & McKenna PC
                                                                                 19333 E Grant Hwy
                                                                                 P.O. Box 5
                                                                                 Marengo, IL 60152
                                                                                 (815) 923-2107 Fax: (815) 923-2114
                                                                                 rlamm@fgmlaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
  Case 19-80959           Doc 1 Filed 04/22/19 Entered 04/22/19 11:08:05                               Desc Main
                                 Document       Page 44 of 56
                          CON]'RAC]. ITOR I.Ji,GAI, ]Ui]I'IUSUNTAl ION

        Thi.s engallernent agrecrnenL ("Cr-.:rt lfac      , datcd                          1(   , is )retweel t,ron-k's,
Gcrkin .t i lcltcuna, P.C. ("A lrorney") anrl                       -t
("ClienLs"). ClienL(s) e'rrrploys Attorrtey Lo [cprcscn( ClicnL(s) in           .r CIrapLcr 7 bankrupLcy case


       L        Scrviccs to Rc Providcd by A(torncy

        Services AtLonrey      will provide   Lo   Clicnt(s) ilcluclc Lhc tbllou,ing (".Standiud Servlces")

                Alnlysis of Client(s)'-.. Jinancial      ctrndi Lro:r;
                Corur.sehng Olicnt(s) Ls ro tho advisabili5' of sccking ::clicf in b.url<rrrptcy rr.uder
                Clraplcr 7 cf thc llalkruptuy- C)ode;
                Advisiug Clienl(s)       a.r Lo ClienL(s)'s   e)igibility   Lo .seek   relieIrrnder Chaptcr 7 of rhc
                Rir.nk:'tLpLcy O<:de :
                Advising Clicut(s) as to the avnilrrbility- c'f exernptions undcr applicab)e lar+:
                Assistrug Clienl(s) in a.ssembli:rg .tll docunrenLs necessir.ry Ibr, or lD conuccLion
                with, Lhe tiling oi'a pcrition rndcr lhc LJsnkru!rcy (lodc:
                r\.ssisting Chcn(s) ur meehng all couditions precedcnt to filiug a pctrtion ['tlr reliel'
                under re Rarrkruptcy Code a:rd in lreeLir:g all condiLi<.rns precedenl to obtalrilrg a
                di.scl:argc, i l' Lhc Clicnt(s) is cLgrblc to rcccivc a di.scllargc:
                Prcparation and eleclronrc filing c l' the C)ienl(s)'s balknrplry pctitiorr and
                supperLjng sc)rcdule.s,
                Itrcparirtg Clicul(s) for cxamilatiou at rhe.ruccting of crcdtlon hclti prLrsu.rn L lc
                scction J4l of Lbe RirnkrtLptcy Code,
                ALtording Lhe nrecling olcrcditors ald all courl huarrr:p1s (excepl as c'lhevise
                cxclldcd in this Contrnct),
                Assislilg lhe Clienl(s) wi Lh reallirnraLr rl:r .rgreemen l:, i I applicablc;
                r\s.sisting tlrc Clicnl(s) with roltinc licn avoidancc pnrccc<lrr:gs; il .rpp)icat'le;
                Assrs(ing thc Clcnt(s) rvi r re enfirrcernent c'f rhe aurornatrc slay rviL)r rhe
                excepl)c'lt o['c(ntenrpl ]nolirlr:s or procccrli:rg.s Lo enli:rce lhe slal r+'lrtch tnr,tsl bc
                liled witlr tlrc llarrl(ruplcy Court, if rcqul cd:
                Cornmuaicating rr rth Chent(s)'s b;urkruplcy lnrstec, and
                Connruric:arirrg wr th C-lient(s)'s crcdi krrs, i [':recessary.

       IL Rcsponsibilitics of Clicn t(.r)

       C)icnt(s) agrees lc\'

                                Atk)rrrcy aud CJicut(s)'s ob jcclrvc.s in fi Lir:g Ll:c case;
                Discr.r.ss rvi Llr
                 Itrrrvidc AtLorncy rvith firll, accurflte and rinrcly urformarron, fir:.rncial or
                orllcrwisc, inch:dilg properly docr Lrrenlerl pror-'f of inconrc ancL llrrr.'c (3) y rals           o ['
                1ax returns;
                lgcper.rle wi th Atton rey i:r Jrrq>arirtg aL) rctlurrcd bar:klr Lptcy 1:aper s and
                docunelLs, tL:or:oLrghly rcvicrvitrg dt afls of docr.tntcnLs, and lrn)mptly adv: siltl:
                Atronlcy of corrcctions or nrldrtiolrs nee<lecl:
                'l iurcly plovide A llcrrney wiLh a:ry addi Lirnral docunrents requcsrcd b-v- Lhc
                R;utkrLlpLcy LrusLcc ol- o(l)cr l)arLlcs ln lr)tL'rLsL,
                Notil-r ALttlrnc;- of aly changc iu addrcss or lclcplrorrc nurnl:cr;
      Case 19-80959                      Doc 1      Filed 04/22/19 Entered 04/22/19 11:08:05              Desc Main
                                                     Document     Page 45 of 56
                         Appcar puncLually aL the mee0r)g <:f lhe credrlors witJr a pichrrc idcrrrillcaLirrrr card
                         ald prool'r:I sr:cial .rccuriLy nulllbr-'fi
                         Conrply with alJ orders o [' Lhe Bankr tLptcy Cotul; and
                         OonrplcLc L) rc rr.'tlurrcd tnstnrcrtolal cotttse jtt pcrsounl huanciaI lnal).rgcnrLnt.

        FailtLre tr['(.'liurrL(s) Lo coopcrat. tully r+'ith Alrorney of conrply- rvrlh auy rcr]uc.sl ol'LIc
bar iruplcy tnrs(ce or ccrrrl order may rcsu)L in Alton:cv li)i:rg a nrolrr:n wiLh L)re lti:rr-kruptcy
(burl Lo wi Lhdraw lionr re1:rc.scu(ation of CLent(s).

              IIl.   Ii'ees artd Chargcs           for Scrr iccs and Term.r of   Pa5'rncn t

              Attorncy agrces to perform SLandard Selvicc.s              l<n' OlienL(.s)   in considezlicm for an
a I   tor n ev' .s l'ee c'   I
SI{fu, Ol -.. plus rciurburscment of expen.5es for hlug fees, crcdit rcports, crcdir
counscling costs- and othcr oul-of-pcrckel expense.s AddiLio:url exlen\ei nray be incuncd by
.4LLonrey fbr propel represcnLa(ion olCliclt(s). Clicnl(s) shall rcinlblrsc Atttrmey lirr these cr:sts
al Ll tc aclual c()s( Lo .,\ftortrcy.

              The eslilnaled co.sLs in ar: r.rrrctrnlcstcd Llankrup(cy proccr.'tl.ing atc as lrrlhw.s

                         5:\'-15       00 C)c'rrr( liling   ('ee


                         $40.00 iudrvidual crerirl report I'ee or'$80.00 joirrt credrl reprut fcc

       Mulirlns Lo avoid licn, rhcrc applicnble, rvill require the pnymcnt of addrliorlal                        ctr.sLs   lbr
postagc and ccrtilicd fccs.

              ln         tl:at Clicut(s) rrtains Arlorney irnd rnakes pn]'nreDl 10 Atrornc.v firr lces.urd/trr
                   Lhc cvcrr(
costs, ond subscquently choc'ses noL Lo plr:cecd vriLh a BarrkrupLc; tiling a:rd lc' lermrnare
repr€ssrlaticru firr BankrtLplc-r- Allorncl' sllall rcturn any fcr:s and uoltscd cu.st.s rcceived lrorl Lhe
OJicnL(.s). Ics.s rc.rsolablc altorncy's fces, bilied irr irn hc\rrrly- ra le of $2.50.00. rn rncrcrncr:t.s rrf
I /10') of an hor,tr, inc.rrned in cr-'l:necLion wr tlr re,. icwrrrq (llicr rl'r [i:ranciirl dc'cr rmentatrol,
 dvi-.iltI Client.t           :iglr Ls .rnd lirrancral op(ious, cornmuurcarions lvitb
                                 o [' Llreir                                                       (;licn(\)   cledi   t<:rs,
arrri prcparirrg, Ll:c llan)<nt;:lcy Pcrttiotr atrd Sr.hedrrles


              I   V. Non-Starrdard Sen'iccs; A<lrli{iorr nl Fcc.l

        ('lien t(.s) agrLus to l)ay an al(or ucy's fccs fcu legnl serv.iccs bc;-ond Slandard Servicc.s
("Addxional ,Scrviccs"). Chargcs for addi'tional Services rvill be asse.sse d at lhc bourly raLu' of
thc Attorncy pcrfonning the Additronal Servrce.s, wlrich is csLinraLed at $2.50 00 per hour

         AlLo)lrey m,r-l rurluilc an addrtional rclnincr for z\ddiliortal Scrr Lccs ar rd shall be under nr:
r:bligatir:n kr pnrv:dc AddiLional Scrviccs wrthout lirst ha,,ilg rcccivcd atr addtrroral rcL.Lrr)ur Lo
.sccnrc payrlrcrrL for'such Additronnl Se.rvices. Time i.s chargerl in.:nuumurn rrnils of olc-rcnLh of
an hour. Lxanrp.ll's of A<lditronal Services ir:cl Lrdc, btLL a: e :rot litr iLed Ltt:

                         Rulc 2004 cx.rnriuaLions, dcpcsiticrs, urle.rrogalorics, or otllcr dl.scovcry
                         pr occcdurgs,

                         I)e{'endutg claims tlrat Br.rnLing bar rkrLrJ: Ley rclic l' Lo ( l)ier rt(.:) rnrder lhe
                         Bar)krulLc) (l.rdc u oLrld canstilute "abus.,-" rvtrltir Lhc rrtcanirtg trf Ll:c Bankluptcy
                         Codc
   Case 19-80959           Doc 1   Filed 04/22/19 Entered 04/22/19 11:08:05 Desc Main
                                     Document           Page 46 of 56
                  Det'ending clain:s thal or)u or rlror c of Clicrl(s)'s dcbLs arc r:rlrr-rlischargable.
                  Dcfcndrng cloi,ns lhal olrerrL(s) is no( e:rLitlerl Lo a disclrarge rurder the l.lanfi'rr"rp1cy
                  (iodc:
                  I)ef'endin'r rnalle:s arisi:rg [i'r:rr: Clu'ur(s)'.s l.Lilurc to tli.sclosc an1,nralelial {acl.
                  Dcfcndiug nrancrs ansing from C)lre:rt(s)'.. lirlse slr: rernells lnadc in cofircction
                  wi lh Lhe bankrr.Lplcy pclitit.rL:, scllcdulcs, sLaLcllIcrIL of lirr.rncial a fl)rirs or an.y
                  docunlclts providcd in support llerec't or
                  I'rosecuL)ng vj<:li.rl.ions ol lhc autrrnralic .stay or discharg,c iniuclion.

        V. Scrvices Exclrrded fiom Contlact

        Thi.s   (\)n(ract docs nol apply to, Bn(l AtLonrey is not hired to represcnt Clcn(s) in. thc
followiug
        .         Advcr.sarv lroceedingsl
        .         Appcal.s: or
         .        Proceedilrgs in any non-batrklLrpLcy ct:lLrt or udnritristrative lrgeucy.

        VI. Tcrnr inelion of A,lkrrney's        Represen ln tion

        (.)lienL(.s) nr.r-v Lelnrilr.lLe AtLorncy's rcprcscntalion at any      tiurc. At(onrey may    Lennin.rlc
rclrc.scrlLltio wilh clicu(s)'s consenr, or lbr        car rse,   inclnding:

                  Olicn t(.s)'s failurc to pa)' fccs whcn duc;
                  Clicnl(s) is rl breach of Lbis Ccrrl.r acL;
                  Client(s)    iltLlre.sl:onsivc or urlcoopcrativc; or
                  (llrcurnstanccs would rcudcr Atlonryy-'.s conlinning rrprcscrrtatiou ulllawfLLl or
                  unethic.nl.

           Or:cc rtrc l.)arrknryncy casc is filcd, Aftonrey's represenlalic'n of Clcnt(s) corrunucs
llrough thc tinrc Client(s) receives a discharge (e.<ccpL rcg.rding violaLicrns of the permalell
injrrrrclic':r as provided krr in I I IJSO { 524), lltc casc is clisnlisscd, dtc casc is cr:nvu:led, or 1}:e
IJ.Lrrl(ruIlcy OoLrr{ apprtrvcs n rtomq"s wlthdlawirl lionr represeutalioD

        VII. Acl<nowledgmcnt of Rcccipt            rrf Di.stlo.surcs

        Olitrrt(s) aclino\4'lcdgcs thnt C.licl(s) ba..; received copie.s r-'f all disclosurc      docunru'rr1s
altachcd 10 lhls Callrast. These docnrnenls i:rclude

                  NoLiLe t()    rthvidual Consunrcr Dcblor undcr Q342(L:)
                               lr
                  [) iscltrsnrc l\r suanl 1o $ 527(a)(r')
                  Drsclosurc lfursuant to $-i27(bll

        Iu a<lditic'n. Client(s) acknowletlqcs      L)rar (JlicnL(s) has   rccurvcd Llre lr:l)owing alo.:tg wrth
lhe Iiol lrir.c l:

                  Slnlcnrelrt of l-nfbrnralion Rerlui: ed by I I I I.S.C. $.]4 I
                  Celtifi calic'n o [' P:r:perL; ar:rl I)c[:L D Lsclo.sttrc
                  BanlrrLrJr(cy l)isclosurcs arrd ./\cknowlcdgnrcnts
    Case 19-80959          Doc 1        Filed 04/22/19 Entered 04/22/19 11:08:05            Desc Main
                                         Document     Page 47 of 56
           VII. f|utirc Agrrcnrel(       irn(l ,Sign a trrros

           'lhc cntue
                    flgreelylertr beLween ALlonrcy and Clicrrt(s) is curr{arnctl irr Lhi.s ir:slrturenl and
Lhe notcrl dtlaLluncL)l.s. 'l'hc uudclsrgned agree ir:          lll
                                                       <.rf lhe rer:rrs and cc'rditic'ns sel folrh hcleirr
and ackno\4redge lhal lhey have:ead .r:Ld rrrrdursLatld dlis agrct'rrtcnt.

LIll-r IIANIil{UI'TC.Y CODF. REQIIRES A1-I'ORNIrY 1 O l-rxPLlCrl'LY n NI)
CONSPICTtOI ISt.Y tNt't)RM YOU t'tlA'f

                 Wl| ARIi i\ I)ERT RnI.I|T,F A(;EN(]Y, ]\rE HELP PEOP[,1] FILE FOR
                    B ANI(RI;PTCY RELIEIi' UNDDR I IIIJ I'ANRRLIT' I.CY CODE



Da(cd        ll',r"t 2.0, <0t7
                                                                      lsl


Flarrks,                           I)   ('
n   Ltoflrcy.s
 Case 19-80959               Doc 1     Filed 04/22/19 Entered 04/22/19 11:08:05                      Desc Main
                                        Document     Page 48 of 56




Notice Required by '11 U.S,G. $ 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

                                                         chapler    71      Llquidatlon

     You arr an individoel lillng for bankrupncy,                 s24 5      filing fe€
     and                                                            t/s      admrnisiratJw      bo
                                                                    $ls      tfUslEe srlrdrarqe
     Yourdebts     a?e   p
                      marily Eonsume(debls.                       3335       iot8l fee
     Concuner debls ue dcfined in I I U.S.C
     $ l0l(6) ts "inc ffed by un indivittual             C'hnplsr 7 is foc indivitluals rvho have financial
     primrily lbr a pcrsonal, fatnily, or                dilliculty prcvcnling t}tem fmm prying Lbcir
     household purpose."                                 debts and who arc willing to allow their non-
                                                         exempt prcpcrty la bc uscd to pay lhcir
                                                         crxlitors. Tbe prirnary purpos€ o[tiling under
                                                         chnpler ? is to have your rlebls disclarged. The
Tho types of bankruptcY that aro                         bankruptcy discharge rcliuves you afler
avallablo to indMduals                                   banknrptcy ftom havirg to pry many of your
                                                         prubanknrplcy dchh- !'xccltlion.s cxisl lor
Individunls who mccl lhe quolilicalions may file         parliculor debl\ and liens on property uny slill
under onc ol four dillbrEn! chaPlcrs of (be              be enforoed after dischargc. !-or examplg a
Dankrupfy Code:                                          crcdilor:n y lavc thc righl ro forcclogc d hornL
                                                         mortgage ot rcposgcss an mlomoblic-
r   Chspter    7         Liquidaiion
              -
                                                         Howevcf, if lhc courl trnG tlut you havc
r Chspl,cr ll-           Rcorgenizelion
                                                         corumitlcd certnin kinds ofimproper conducl
                                                         desc.ribed in thc   Ilatknptcy Codc, lhc cotrrt
r   Chal*er    12-       Volunlaly rep.rymcnt plan
                                                         rnay deny your discharge.
                         for family famtcl.s or
                         fi shermen
                                                         Yor.r shoukl knors lh8! cvcn      if you ll lc
                                                         lhapler 7 atd you r€c€ive        a d)schargq some
    Chtrfier   13-       Voluntarv repaymclll plan
                                                         debts arc nol discharged utrdet the low.
                         for individltals wilh regular
                                                         l'hcrcforg you rnay slill be respr.:ruible              Lo   pay
                         incorae
                                                         r   nlosL lnxqs;
You ehould havo an .dorney t€Yiow ll.ur                  r   mosL s{uderll loaos;
decision lo ile lor bankruptcy and lhe Eholce ol         r   domesLic suppitl and propcr'1y sDllJcrI)DnL
chep{er.                                                      obligplions;




                                                                                           .,
iSWtfiV;$          ir'rrldbiu;sipbMttiti'li'iiivlad.rituriii',t+,biflt6,.nrEm'qqib;                  pagd   'l


                                                                                  fu
                                                                 client t,,iti^t" c)---
    Case 19-80959               Doc 1      Filed 04/22/19 Entered 04/22/19 11:08:05                                        Desc Main
                                            Document     Page 49 of 56




i     rrros! lincs, penalties, torlbilures, und               yorrr incorle is rnore lhan lhc median irrcomc
      criminol leslihl1ion obligati<rns; nnd                  for your slrle of rcsidcncr: arul family size,
I     cerlain debls tha! dr€ nol listcd in your               tlepending on the results of l}e l!/carr 7 esf, [rc
      bankuprcy paprs-                                        ll.S. tnrslcc, bankrrptr,y rrdrniuistrrtor, or
                                                              creditors can iile a moliorl lc dismiss your case
You rnay also be required ro pry dcbts rtrising                runder $      70(b) of the IlankLrptcy                     Codc.    lf r
frorn:                                                        urotion is filed, thc coun wlll rlwide ilyor,rr
                                                              case should lrc dismissed. To avold dismissal,
I     lraud or thell,                                         ybu may choo€c 10 prccccd un(ler mdher
r     ttaud ordefalcddoD wl)ilD acllng in bteach              cbapter of re Bankrupicy Codc-
      offduciary capaciry:
                                                              If you are an inrlividual flilrg for chaptcr 7
r     inuhtional iniur)es that you infliaed; and              bankruplqr,lhc trusbe may sell your proprty
r     dcalb or personal injrry cauved by                      to pay your d€bts- subjcc{ 1o yotrr rig,}rl fo
      opcraling a molc'r vehicle, vctsc), or                  ec(emp( the pmperty or o portion of thc
      aircraft wbilc lntoxicolcd ttorn alcohol or             procccds fmm thc sale of the pruperty. Tlre
      drug3'                                                  property, ond the proceeds from propcrty {hlt
                                                              your bankupLcy trustee sells or liqr.ridarcs thu
Ifyour debb  are primarily consrrrncr debls, lhe              you aro cnlilled 10, i.r cajjcd cxcmfi properry.
couft can dismiss your chopcr 7 case if it finds              F.xcmption.s may cnab)c you lo kcep your
llul you have eoough income to repuy                          home, a car, clolhing and horschold ircrrrs or
credilors a ccrtain amcunl You must filc                      Lo rcccivc .qornc of Lhc nrocccds if fhe pruperty

Chaptcr 7 Stotenrcnl qf lour Current Monlhly                   i.s   sold.
Income (OfftcialForm l22A-l) ifyou an:              at
indivirlual filing for bar*r up(cy undcr                       Exemptiors are not automalic. To exempl
ch.opler'?. Tlis funn w'rll ddermiue your                      pmpcrty, you musl lisl il oa khedulc (-l: 'I'he
culent monlhly incolne and compartl whclhcr                    Properlv fbr Claim as .benpt (Cvfficral Form
your inconc is more lban thc ntudian income                    I06C). lfyou do nol lisl the proputy, lhe
lhsl spplies in )'our sLrlc.                                   rruslcc mny .scll il and pay all of Lhc prwecrls
                                                               to your cr€dilors.
lfyour income is u<rt abr.:vc lhc tncdian tbt
yow slslc, you will not hnvc lo colllPlete Lhe
other cbrplcr'7 lbrm, the Lhrpter 7 L{eans                     Chapter 'l'l : Reorganization
Test Calculahon (Ofiicral Form l72A-2).
                                                                             $'1,16./          filing ree
lf yorrr income is above thc mcdian tbr your                   +                 $55       0   adrn lllr.r troLLvo   bo
shlc, you must hlc n sccond tbrru                                            $'1.717           loLal   l€s
                                   -be
Clnprer 7 Meats ! erl Calcuhrti.rh (O*iciaI
Form l:DA-2). 'I hc calculstions on 1he form              -    Chspler       1   I   i.r   ollcn oscd .[or ruorg,anizing            l
somelimes csllcd dte lderuts l'cst- dcducl                     busrncss, bul is al.ro avnilablc to i::dividuals.
                                                               'thcprovi.rions ofchaplcr l1 arc roo
l'mrn your rncornc Iiving expeases arrd
pirymenlS on cenain debts to tlctcrminc          ury           complicolcd Lo summarize brielly-
urorrnL available       Lct   pdy trnsccurd credilors.   lf

n.ftt'   r{idir   dilrv;ii,r.i,++:{S1ffi'$'dtoti'.t.d-\iru#;itlfitr$&Hiffiffi}frfil$U$+                                   pag6 2
 Case 19-80959                   Doc 1       Filed 04/22/19 Entered 04/22/19 11:08:05                       Desc Main
                                              Document     Page 50 of 56




 Bocau6o bankruptcy can have aerlouslong-Grm flnanclrland legal conroguences, Including tG6 ol
 your proFerty, you should hirc an rttor.roy and carofully considgr all of your opliorE botor€ you filc.
 Only an atlomey can glve you legal adylce aboul whel cen happer rs a rdsult ot f lng lor banhruptcy
 end wllal your oplionE are. ll you do lils lor bankrupEy, an attomey can helF you till out the io]ms
 prcperly and proiecl you, your tamlly, your home, and ]lour porsossione.
 Although ltro law allow8 yDu io reprEEenl youEelt in bank?up{ry court you should undeBaend fiat
 many peoplo lind it dimcult b ]lp]lEont ihomaolvsE €uccGcfully. The ruler rro tochnical, end s
 mlshLE or insction mey harrn you. ll you lile wilhout rn ellornoy, you arD siill r$ponsiblo for knofllng
 rnd tlollowing all ot lbe legal lcqulremenfi.
 You Ghould not file lor hankrupdrlr if you arD not oligible 10 lile or it yDu do nol       l;lend lo tito lhe

 Bankrupky lraud       aerrouc cime; you could Do fin€d and lmp?lsoned ll )bq commit ftaud ln y'pur
                          iE a
 blnlrupGy ceEe. Making    a f{160at temenl, concsaling property, olobialDlng honly or prcperty by
ftaud in connoc{ion wllh a brnkruptcy Else can reguh in lines up lo G250,000, or lmDrlsonmonl for up to
20 yerrs, or bodl. l8 U,S.C. SS '152, 1341, 1519, and 9571.




ChapGr 12: Repeyment plan for family                          Uader chapter 13- you must Iile with thc cou4
                                                              a pla 1o repay your ffedilor.q all <n parl ol'thc
           lermom or fishermen
                                                              money lh.of vou owc Lhcnl usually nsing your
                s20O    filrng tue
                                                              ftlurc carnilgs. lflhe c-ourt appmvcs your
                 $75    edmlnbtrsti\re lee
                                                              plan, thc coDrt ryill atlow you to lepay yoru
                $275    Lor8l   be
                                                              debls, as adju(ed by thc plarg withiu 3 ;rears or
Similar to cltaptcr l3- dnpler 12 permits                     5 yetrs, rltpe.nding ou vour incnmc and orher
family farmcrs artd fighcrmen 10 repay their                  fs   c   Lors.

dcbls over a period oftirne using firlurc
earnings arrd (o disslrarge some debls Lhar arc
                                                              Afler you makc          dl   lhc payrnc'nts under your
                                                              plan, marry ofyour del>Ls arc disuhaged. The
nol paid.
                                                              <hbtc durl are not discharged rnd Lhat you may
                                                              slill bc rurporrsihlc lo puy include:

Chapter 13: Repayment plan fol
                                                              r         dornestic supporl obligat)ors,

            individuals with r€gular                          I        or)sL shrdent loans,
            income                                            r         ccrlain rrxcs,
                                                              I         del.ts tbr lrautl orlhefl.
               M35     filrrE lee
                                                              r         debts for fraud o:: defalcarion   Mlifc    acLing
               t/a     adminrstraLr\€ lbg
                                                                        in a fidu"iary capucity,
               S3l0     LoLal   be
                                                              r         mosl crimiunl firrcs and resli(ulion
Chtrnlcr I I is tbl individuals \tho bavc rcgDltrr                     obligalions,
incorne and woLrld like Lo pay &ll or pan of                  I        ceflain debts that are not li.slcd ur your
rhcir dcbs in ir:stallurenls ovsr I prriod of rimc                      bar cuptcy papers,
and to discharge sornc dcbs thal ere tlot paid.               I        rertain debts.ft.:r acts l}tal caused dgi0t or
You are eligiblu for chaptcr 1-'l only ifyour                          ptrsonal injury, and
debts trr€ nol more thar) ccrlaiLl doller atnounls
se   t   fc.rh in I I ll.S.C. $ lotr-
                                                              I        ccrldn long-LerlD sccurc(l(]ebts.



Nul,x.dFf;h-ffifl{ffiff,ffi,il{€tftr,rlfti+'ilcji'ttdh*qiitflq}ii'(ir*il-,,'                   0)         pooe 3
    Case 19-80959           Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                           Desc Main
                                            Document     Page 51 of 56




                                                            A married couple malr                 l
                                                                                      f lc a r*rup{cv case
                                                            logcrher----callctl a f)i ! case.li yor.r filc a ju:nL
                                                            casr.' and ca,ch spouse lisls lhe sanrc mailing
                                                            oddrcss on rhc bankruptcy petilion, Lhc
                                                            banlruplcy court generally will mtil you ard
                                                            yotr spo$e one copy ofeach noticu, unless
                                                            yan fle a sltrtemcnr with the coLrrl asking thaL
                                                            each s1rcuse rcoeive sepaaalc copies.



                                                            Undcrstahd which scrvice3 you
                                                            could r€cei\re from credil
                                                            coun3cllng agencies
                                                            'fhe law geueraliy roquircs lhaL you receive a
                                                            crcdiL coudeling briefing tor:r an approvcd
                                                            crcdit counscLing agorcy. I t U.S.C. g 109(h).
Eankruptcy cdmes havo sorious                                                  joinf case, bolh spouscs musL
                                                            Ifyou are      Glirrg a
GOngequenDeS
                                                            receive the briefing. With lLnriucd excerytions,
r    Ifyou knowingly ald -baurlulenlly            conceal   you musl rcoeive it within lhe I E0 dsys betore
      rssets ot: rnake a false oaLh or sLdcntcnt            you nle your bankruptcy pctiUi<n. 1J:is brie{ing
      ruud er peoal ty of pcrjury---{ i lher orolly or      is usually conducted by tclcpLrorrD 0r (D the
     in wcjrin8in     conneclion wllh a                     Inleme!.
     bar)kruptcy case, you may bc ftnxt
     irnp: isoned, or both.
                                                            In ad<lition, allct fi)ing a banknrptcy              case- you
                                                            gener ally must completc a Iinanclal
I     All informalttrn you supply in connection             mauagernert instruclional cour.sc l:cfoco you
     wilh     baulolprcy cas€ is subject 10                 €n rcceive a disclrrge. lf you are iiling a joinr
     cxirrDir)ation by the Attomey Generdl acLiIIg          c&sq bolh.Spotlgcs nluJl complele the cours€.
     lhmuBh the Ooise of thc U.S. Tru(eq the
     Office o1 thc U.S. Attortrcy, 8nd olhcr                You cart oblain ll:c lisL of agrncies approved lo
     oU rces and employecs      of   Lhc   U.S.             pmvidc bolh the br)el)ng and drc instructional
     Departm€nL of JusLicc.                                 cou rse 1i om :   llttp.lAvrwy.rlpo\'llg911b9lyilgE
                                                            fornrs/bankr uplcy/cred!|.:qo.unsc_l        in g-s   o   (l-dr   b t c'r.

 ake suio lhe courl has Your                                edrrcaLion-corrrses.
malllng addre5s                                             ln Alabama and Norlh Carolirn, gc                  1o:
 'Ihe bufilruplcy court sends notices to thc                ht   tp://tvwrv-uscorrrt s -r'ov,/scrvi ccs.
                                                            !911rM ; q.Lk1't1fipy/c1 edi 1-cou   nsL.J i rr   q-8nd -
 rnailing addrcss yott lis1. on Yolutlary Pelitiort
                                                            {ebtlgr_elqqqt jon-qop5as..
fcr lruIivirlw\ Filingfor BanhtPcy (Ofircitl
.torm 101). To ensure that you rcctivc
                                                            Ilyor.r do nol have acccss lo ,. cornpulcr. Lhe
 lrfcflnarion abo(l1 your o.rsc, ]riu]rultcy
                                                            cl*k of lhc banknrphy courl rray be able to
l(ule 4002 rcqulres lhal you n<rtify the court of
                                                            help you obiain the lisl-
 any change.s in your adrlruss.



'i.di'i{lsutisriii.ir''ififfi.                                                         ?ordi               paso.
     Case 19-80959           Doc 1        Filed 04/22/19 Entered 04/22/19 11:08:05               Desc Main
                                           Document     Page 52 of 56
                                         ll   U,S,C, !i 527(a)(2) Disclosure

In accordance witb scclion 527(a)(2) ofthc Bankruptcy Codc, bc advised that:

l.   All information thot you are required [o provide u,ith         u brurknrptcy    pclilion and during   a
     bankruplcy casc must bc complete, &ccurate, and            rutlfiri.
2.   All asseb and liabilitie.s      nrust be complctcly and accuratcly disc)osed, with t-hc ru1:lace:nent
     vuha <rf each   irs.scl. as   defined in .scclion 506lislcd aftcr rcasonable inquiry to cslablish .iuch
     value.

3-   Curent motrtlrly income. the amounts qpecificd in thc'tneans Lest" rrrrder scclion 70?(b)(2),
     ald disposable inc<mre in chapi.er l3 cases inust bc staled erller reason:rble urquiry.

4.   Infomrotion Lhal you providc during your bankruptcy casc rnay he arrdiLed, auxl thc failurc rtr
     providc such informzrtiorr may re.sul I in dismissai of thc case tr o[)rer .sanclion, irrcluding a
     criminnl sanction.




                                                                               Cl   ienl-   ,nlrror(&--.
        Case 19-80959                          Doc 1
                                   Filed 04/22/19 Entered 04/22/19 11:08:05 Desc Main
                                    Document     Page 53 of 56
                  IMPORTANI, INNORMATION ABOU'I' I}ANKRUPTCY ASSISTAN(.'E
                   SII{VICiES FROM AN ATTORI{nY OR BANKRIJI"TCY Pli:'l't I ION
                                           PNNPARER.

It'you decidc to scck bnnkrrrptcy reliet. you can tcprcsent yourself, you cnn hirc an altomey lo
rtprEsen! you, or you can get help iu sorne localilics from a bankrtptcy pclitiun pn4rarer who i.s
nc\l. un alLomey- lHl-rLAW RF,QInRES AN n I-I'ORNIY OR II NKRUPI'CY PF.TITION
PRDPARERTO (ilVI, YOUA WRITTE}.I CONI'RAC'I,'SPbCIIYIN(; WHAT TIIF,
I(I'T'ORNEYOR BANKRUP,I,CYPETITION PREPNRER WILL DO FOR YOIT AND IIOW
MUCII lT WTLL COSI'. Askto see the contract bcforc yolt hirc anyouc-
'lhc following inlbrmatlon     you rurderstand what nrusl bc donc in a mutinc bankruplcy cirse
                                                    hcJ.ps
Lo hclp you cvaluato how much scrvice you neerl Althotrglr bnnl'rtqrlcy can be conrplex, many
cases are          roulinc.

.lJcfore fili-ug $ bankruptcy cnse, eihe,r you oryour attorney should analyzc yolr cligibility tbr
di ffer'enl forms of debt relielavailablc under thc Bankruplcy Codc and which fomr o[relief is
rnqs{ Iikely to bc benefioial 1'Or you- Bc stue you underStand Lhe reliel'you cal oblain and iLs
limitrtions. To filc a bankruptcy case, docunrcnls calJed aPelition- Sc)redu1es, and Stntemert of
linancial Allhirs, anrl in somo cases a Slabment of Intenli<>1, need to be prepare<I cc'neclly and
filcd wirh the bunkruplcy court. You will havc to pay a filing fbe to the brurkn:ptcy court. Oucc
y(,ur cLsc starts, you will havc to anend tho requircd first meeting of thc credilors whcrc you may
be qrrestioncd by a court ollicial callcd a 'trustee' and hy crcdilors.

If you cfioose tO filc a chapter 7 CaSq yoll nay be askerl by a creditcn io realfinn .r debt.   Ygr.L
uray want help decidlng whether h: do so- A crcditor is not lelrnitte(l Lc.' coerceyouinlc
reallirming your <lcbLs.

Ityou  choosc 1o file a chaptcr l3 case in which yot Iepay your oredilors wlrat yr:u cun afford
oyer 3 Lrr 5 ycars, you nray also wwrl help \vilh prcparing your chrpEr l3 plan zrrd r+{th the
confirmalion hearing on your plan which will be befcrre a bankruptcy judge.

If you select another type olrclicf under the Banlrruptcy Code otlrer than c)rapler 7 or chirptrr       1.3

you will wnnt Lo find out wh$t should bc done fivm sornconc familiar with that type of reliel'.

Your ba.nkruplcy case 111;ry al.so involve liLigation. You are generaliy pennil.Led k) reTtresent
yc'urself in litigution in banknrptuy court. but only :rll()meys, nol bar*ruptcy pctitiou prcparcrs,
cru give yotr lcgal udvice-




                                                                           Clicnt Inrt.:aI A
Softy/Rro CryrrrislrL (El   l6OinUlS n.rL   CJee. tLC -   rrr*hr:raE.orn
                 Case 19-80959                    Doc 1          Filed 04/22/19 Entered 04/22/19 11:08:05                   Desc Main
                                                                  Document     Page 54 of 56




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Michael R. Birt                                                                                  Case No.
                                                                                   Debtor(s)                 Chapter    7




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                             Number of Creditors:                                 12




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date: April 22, 2019                                                  /s/ Michael R. Birt
                                                                       Michael R. Birt
                                                                       Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
    Case 19-80959   Doc 1   Filed 04/22/19 Entered 04/22/19 11:08:05   Desc Main
                             Document     Page 55 of 56

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      Avant
                      Attn: Bankruptcy
                      PO Box 9183380
                      Chicago, IL 60691


                      Capital One
                      Attn: Bankruptcy
                      PO Box 30285
                      Salt Lake City, UT 84130


                      Capital One
                      PO Box 6492
                      Carol Stream, IL 60197


                      Egan & Alaily LLC
                      321 North Clark Street, Suite 1430
                      Chicago, IL 60654


                      McCalla Raymer Leibert Pierce, LLC
                      1 N. Dearborn Street, Suite 1200
                      Chicago, IL 60602


                      OneMain Financial
                      Attn: Bankruptcy
                      601 Nw 2nd Street
                      Evansville, IN 47708


                      OneMain Financial
                      342 W. Chrysler Drive
                      Belvidere, IL 61008-6001


                      OSLA/Dept of Ed
                      Attn: Bankruptcy
                      PO Box 18475
                      Oklahoma City, OK 73154


                      Stacie L. Moseley
                      216 White Oak Street
                      Hampshire, IL 60140


                      The Swiss Colony
                      652 8th Street
                      Monroe, WI 53566
Case 19-80959   Doc 1   Filed 04/22/19 Entered 04/22/19 11:08:05   Desc Main
                         Document     Page 56 of 56


                  Toyota Financial Services
                  Attn: Bankruptcy Department
                  PO Box 8026
                  Cedar Rapids, IA 52409


                  Toyota Financial Services
                  PO Box 5855
                  Carol Stream, IL 60197
